DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 which is claiming both an electronic device and method for determining an imaging ratio of a curved panel according to claim 1, rendering the claim indefinite, the claim as presented includes a reference to more than one statutory class of invention. See MPEP 2173.05(p) II. PRODUCT AND PROCESS IN THE SAME CLAIM.
Regarding claim 11-14 which are dependent upon claim 10 and are rejected for the same reasons as provided for claim 10 above.
35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim comparison Table
Claims of Instant Application # 16/702,244
Claims of Co-pending Application # 16/821,257
1. A method for determining an imaging ratio of a curved panel, wherein a first surface of the curved panel is placed with a to-be-imaged object thereon, an image capturing device is disposed on a second surface opposite to the first surface in a thickness direction of the curved panel, the image capturing device is configured to capture an image of the to-be-imaged object being imaged by the curved panel, and the method comprises: obtaining a thickness of the curved panel and a curvature radius of the first surface of the curved panel; and calculating the imaging ratio of the curved panel for the to-be-imaged object according to the obtained thickness and curvature radius.
1. A method for determining an imaging ratio of a flexible panel, wherein the flexible panel has a first surface and a second surface opposite to each other in a thickness direction, the first surface is adapted to be placed with an object to be imaged, an image capturing device is disposed on the second surface, and a curvature radius of the first surface is adjustable, wherein the method comprises: for a light source in the image capturing device, acquiring a real-time image formed on the image capturing device after a light signal emitted from the light source is reflected by the first surface of the flexible panel; determining a real-time curvature radius of the first 

5. The method according to claim 1, wherein the first surface of the flexible panel is adapted to be contacted with a fingerprint, and the image capturing device comprises a photoelectric sensing module which is disposed on the second surface of the flexible panel, the light source is disposed close to the second surface and inside the flexible panel and configured to emit the light signal toward different directions of the first surface of the flexible panel, the light signal is reflected on the first surface of the flexible panel to form reflection light in different directions, and the reflection light passes through the flexible panel, enters and is 
k=2(r-h)/r, wherein k is a scaling factor of a fingerprint image captured by the photoelectric sensing module with respect to an original fingerprint, r is a curvature radius of the first surface of the curved panel in a region where the fingerprint locates, h is a thickness of the curved panel in the region where the fingerprint locates, wherein k, r, h are all non-negative numbers.
6. The method according to claim 5, wherein the first surface of the flexible panel is a convex surface, the second surface of the flexible panel is a concave surface, and calculating the imaging ratio of the flexible panel to the object to be imaged based on the real-time curvature radius and the thickness of the flexible panel comprises: calculating the imaging ratio based on the following formula: k=2(r-h)/r, where k is the imaging ratio, r is the real-time curvature radius, h is the thickness, and k, r, and h are non-negative numbers.

7. The method according to claim 6, wherein the imaging ratio k ranges from 0 to 2.
6. The method according to claim 3, wherein the first surface of the curved panel is a concave surface, and the second surface of the curved panel is a convex surface, and calculating the imaging ratio of the curved panel for the to-be-imaged object according to the obtained thickness and curvature radius comprises: calculating an imaging ratio of the curved panel according to k=2r/(r-h), wherein k is a scaling factor of a fingerprint image captured by the photoelectric sensing module with respect to an original fingerprint, r is a curvature radius of the first surface of the curved panel in a region where the fingerprint locates, h is a thickness of the curved panel in the region where the fingerprint 
k=2r/(r-h), where k is the imaging ratio, r is the real-time curvature radius, h is the thickness, and k, r, and h are non-negative numbers.
8. The method according to claim 3, wherein the curved panel comprises: a light-transmissive cover plate, comprising the first surface configured for the finger contact; and a display panel, with a first surface configured with the light-transmissive cover plate thereon and the second surface configured with the photoelectric sensing module thereon, wherein a plurality of display pixels are disposed close to the second surface and inside the display panel, and the light source comprises one display pixel or multiple display pixels.
11. The electronic device according to claim 10, wherein the flexible panel comprises: a flexible protection layer, having a first surface adapted to be contacted with the object to be imaged; and a display panel, with a first surface configured with the flexible protection layer thereon and a second surface configured with a photoelectric sensing module thereon, wherein a plurality of display pixels are disposed close to the second surface of the display panel and inside the display panel, and the light source comprises one or more display pixels.
9. A non-transitory storage medium, storing computer programs, wherein once the computer programs are executed by a process, the method for determining an imaging ratio of a curved panel according to claim 1 is performed.
14. A storage medium having a computer program stored therein, wherein when the computer program is executed by a processor, the method according to claim 1 is performed.

10. An electronic device, comprising: a flexible panel, wherein a first surface of the flexible panel in a thickness direction of the flexible panel is adapted to be placed with an object to be imaged; an image capturing device disposed on a second surface of the flexible panel in the thickness direction, wherein the second surface is opposite to the first surface; a processor coupled with the flexible panel and the image capturing device; and a memory having a computer program stored therein, wherein when the computer program is executed by the processor, the method according to claim 1 is performed.



s 1, 3-6, 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-8, 10, 11 and 14 of copending Application No. 16/821,257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is similar in scope to claim 1 of co-pending application # 16/821,257, as shown in the claim comparison table above. Claim 3 of instant application is similar in scope to claim 5 of co-pending application # 16/821,257, as shown in the claim comparison table above. Claim 4 of instant application is similar in scope to claim 6 of co-pending application # 16/821,257, as shown in the claim comparison table above. Claim 5 of instant application is similar in scope to claim 7 of co-pending application # 16/821,257, as shown in the claim comparison table above. Claim 6 of instant application is similar in scope to claim 8 of co-pending application # 16/821,257, as shown in the claim comparison table above. Claim 8 of instant application is similar in scope to claim 11 of co-pending application # 16/821,257, as shown in the claim comparison table above. Claim 9 of instant application is similar in scope to claim 14 of co-pending application # 16/821,257, as shown in the claim comparison table above. Claim 10 of instant application is similar in scope to claim 10 of co-pending application # 16/821,257, as shown in the claim comparison table above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 2, prior art of record fails to teach the following claim limitations of “wherein obtaining the thickness of the curved panel and the curvature radius of the first surface of the curved panel comprises: dividing the first surface of the curved panel into a plurality of regions; and determining a region where the to-be-imaged object locates on the first surface of the curved panel, and obtaining a thickness and a curvature radius of the curved panel in the region”; in combination with all other claim limitations. Regarding claim 7, prior art of record fails to teach the following claim limitations of “wherein the scaling factor of the fingerprint image captured by the photoelectric sensing module with respect to the original fingerprint is 0<k<2.”; in combination with all other claim limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623